This is an appeal from the county court of Martin county. The cause was tried by the court and jury. The verdict and judgment was in favor of appellee, and appellant filed a motion for new trial.
We find from examination of appellant's assignments of error, as filed in the trial court, that no mention or reference is made to the motion for new trial. This is not a compliance with the rules which govern this court, and the assignments will be considered as waived. Our holding herein is in conformity with the following authorities: Davidson v. Patton, 149 S.W. 757; Murphy v. Earl, 150 S.W. 486; Railway Co. v. Ledbetter, 153 S.W. 646; Railway Co. v. Gray, 154 S.W. 229; Imperial Irr. Co. v. McKenzie, 157 S.W. 751; Konz v. Henson, 156 S.W. 593; Railway Co. v. Lee, 157 S.W. 748; Cain v. Delaney, 157 S.W. 751; Irving v. T.  P. Ry. Co., 157 S.W. 752. The last five cases are recent opinions of this court and not yet officially reported.
An examination of the record fails to disclose error of a fundamental nature, and the judgment, accordingly, is affirmed.